ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-421, recommending pursuant to Rule 1:20—14(a)(4)(E) that TERENCE PAUL HIGGINSON of WARREN TOWNSHIP, who was admitted to the bar of this State in 1987, be disbarred as a matter of reciprocal discipline based on his disbarment by consent in the State of New York for the knowing conversion and misappropriation of escrow funds;
And TERENCE PAUL HIGGINSON having faded to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It' is ORDERED that TERENCE PAUL HIGGINSON be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
*307ORDERED that TERENCE PAUL HIGGINSON name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practice law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by TERENCE PAUL HIGGINSON pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.